Citation Nr: 1749233	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-27 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder, also claimed as psychological condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from August 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2017, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for post-traumatic stress disorder also claimed as psychological condition (PTSD).  After the Travel Board hearing, in August 2017 the Veteran submitted a letter from a VA psychiatrist indicating the Veteran has military-related PTSD from military sexual trauma (MST).  This is a new avenue of entitlement to service connection for PTSD than previously advanced, requiring that the Veteran be given special notice provisions to advance his claim.  38 U.S.C. 1154(b) (West 2014); 38 CFR 3.304(f)(5) (2016); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Accordingly, the case is REMANDED for the following action: 

1. The RO should send the Veteran a notice letter in connection with his claim for service connection for PTSD based on MST.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on sexual assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  

Specifically, this letter should comply with 38 C.F.R. 
§ 3.304(f)(5) and advise the Veteran of specific examples of alternative forms of evidence to corroborate his account of in-service sexual assaults and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged personal assault stressor(s).  

2.  Obtain updated VA treatment records from January 2017 to the present and associate them with the claims file.  

3.  After the foregoing has been completed, schedule the Veteran for an examination by an examiner qualified to perform review examinations for PTSD. 

After reviewing the claims file, the examiner should opine whether the Veteran has met the diagnostic criteria for PTSD at any time since 2011, even if not found on the current examination (a current disability for VA purposes).  

If a diagnosis of PTSD has been warranted at any time since 2011, the examiner should provide an opinion, as to whether is at least as likely as not (a 50 percent or greater probability) linked to a stressor during the Veteran's active military service, to include MST.

If psychiatric disabilities other than PTSD are diagnosed, the examiner should provide an opinion as to whether those disabilities are at least as likely as not caused or aggravated by a disease or injury in active service, including the claimed stressors.

The examiner should provide reasons for all opinions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


